 

Case 3:19-mj-05225-DWC Document1 Filed 11/06/19 Page 1 of 14
AG 106 (Rev04/10) Application for a Search Warrant (Modified: WAWD 10-26-18)

UNITED STATES DISTRICT CO

for the
Western District of Washington

  
 

 ———_ LODGED

NOV 06 2019

CLERK U.S DISTRI
y WESTERN DISTRICT OF WASHING AT TACOMA

DEPUTY

Case No. MNI14- BARA Ss.

    
   

  
  
     
     

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

One electronic device, more fully described in
Attachment A.

Nene! Neue Wee Nee” Seage” ran

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that‘on the following person or property (identify the person or describe the
property to be searched and give its location):

One electronic device, more fully described in Attachment A, incorporated herein by reference.

located in the Western District of Washington , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
€ a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

18 U.S.C. §§ 641, 1361 Theft of government property; depredation of government property
18 U.S.C, §§ 3372, 1855, 844 Trafficking in illegally cut timber; setting timber afire; using fire in furtherance of felony

The application is based on these facts:
¥ See Affidavit of David Jacus, continued on the attached sheet.

[ ] Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [v Joy reliable electronic means; or: [| telephonically recorded.

A Gra -

Applicant’s signature

David Jacus, Law Enforcement Officer, USFS
Printed name and title

O The foregoing affidavit was sworn to before me and signed in my presence, or

© The above-named agent provided a sworn statement attesting to the Why Tiwatel by telephone.
Date: _ 11/06/2019 U AV

Judge's signature

 

City and state: Tacoma, Washington David W. Christel, United States Magistrate Judge
Printed name and title

 

USAO: 2019R00380

 
Oo Oo DT NHN A BP WW NO

NO NY NH NHN NY HN ND DVN NNO RR RR
on KN AN BR BHO NOOK OO MHD DH A BP WY NY YK C&C

 

 

Case 3:19-mj-05225-DWC Document1 Filed 11/06/19 Page 2 of 14

AFFIDAVIT
County of Jefferson )
) Ss
State of Washington )

I, David Jacus, a Law Enforcement Officer with the U.S. Forest Service on the

Olympic National Forest, Quilcene, WA, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I have been employed as a Law Enforcement Officer with the U.S. Forest
Service, Law Enforcement and Investigations, since March 2009, and am currently
assigned to the Olympic National Forest. My duties include detection and enforcement of
criminal law offenses and apprehending persons who committed or were suspected of
committing offenses on or affecting the National Forest System, to include natural resource
crimes. Prior to my employment with the United States Forest Service, I was a Law
Enforcement Park Ranger with the National Park Service stationed at North Cascades
National Park, Marblemount, WA. My duties were enforcing federal laws and regulation
related to the management and protection of the National Park.

2. I have completed the Federal Law Enforcement Training Center’s Land
Management Police Training Academy at Glynco, GA in February 2008. I graduated from
the National Park Service Seasonal Law Enforcement Academy at Santa Rosa Community
College in 2003. In May 1998, I earned a Bachelor of Science degree in environmental
studies from University of Buffalo, NY.

3. The information in this Affidavit is based upon the investigation I have
conducted in this case, my conversations with other law enforcement officers who have
engaged in various aspects of this investigation, and my review of reports written by other
law enforcement officers involved in this investigation.

4. Because this Affidavit is being submitted for the limited purpose of securing
a search warrant, I have not included each and every fact known to me concerning this

investigation. I have set forth only those facts that I believe are relevant to a determination

JACUS AFFIDAVIT - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo co YN HD NH BP WH NYO

Ow ww NY NY NN DD B&B K&B Be Se Se Se ee
oD A HN BW NH KF Bo Oo mT DN BR WN YE CO

 

 

Case 3:19-mj-05225-DWC Document1 Filed 11/06/19 Page 3 of 14

of probable cause to support the issuance of the requested warrant. When the statements
of others are set forth in this affidavit, they are set forth in substance and in part.

5. This application seeks authority to seize and search a mobile phone possessed
by a Harstine Island resident named Cassie Bebereia. As discussed below, during a
November 4, 2019 interview, Bebereia displayed the device, and showed me text messages
on the device that are relevant to my investigation. She stated that the phone was the phone
of Justin Wilke, a defendant charged in cause number CR19-5364BHS, but law
enforcement has reason to believe this phone is also used by Bebereia, for the reasons
detailed below. The telephone is a Samsung device, the front of which (other than the
screen) appears to be colored black, and is associated with the telephone number 360-401-
9879; it is further described in Attachment A. The Device is believed to be located at the
residence of Bebereia, at 10 East Appaloosa Drive in Shelton, Washington. |

6. The applied-for warrant would authorize the forensic examination of the
Device for the purpose of identifying electronically stored data particularly described in
Attachment B.

BACKGROUND ON WIRELESS CELL PHONES

7. Based on my training and experience, I know that wireless cell phones like
the Subject Device have capabilities that allow it to serve as a wireless telephone, digital
camera, portable media player, and GPS navigation device. A wireless cell phone usually
contains a “call log,” which records the telephone number, date, and time of calls made to
and from the phone. Wireless cell phones may also include global positioning system
(“GPS”) technology for determining the location of the device. A wireless cell phone
usually also has the ability to take and store pictures as digital picture files using a built-in
camera. In my training and experience, examining data stored on devices of this type can
uncover, among other things, evidence that reveals or suggests who possessed or used the
device. Finally, based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time.

JACUS AFFIDAVIT - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo eo NH wT BP WW NHN

NY NO NH LH ND HYD NY NO H- =| § | FF YF FEF S| KE
oT DA OW S&P WO NYO KH CDS OO FA HBA A BW NY KF S&S

 

 

Case 3:19-mj-05225-DWC Document 1 Filed 11/06/19 Page 4 of 14

8. There is probable cause to believe that things that were once stored on the
Subject Device may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that
computer files or remnants of such files can be recovered months or even years after they
have been downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little or no
cost. Even when files have been deleted, they can be recovered months or years later
using forensic tools. This is so because when a person “deletes” a file on a computer, the
data contained in the file does not actually disappear; rather, that data remains on the
storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in
free space or slack space—that is, in space on the storage medium that is not currently
being used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in a
“swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of how a
computer has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system configurations,
artifacts from operating system or application operation, file system data structures, and
virtual memory “swap” or paging files. Computer users typically do not erase or delete
this evidence, because special software is typically required for that task. However, it is
technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

9. Forensic evidence. As further described in Attachment B, this application
seeks permission to locate not only electronically stored information that might serve as

direct evidence of the crimes described on the warrant, but also forensic evidence that

JACUS AFFIDAVIT - 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo Oo ND WA FP Ww NHN —

NO NO NH NH HN HN ND NN NY KH HR ee RR Re
eo SYN ON BW NY KH COD OO Fe TIT HD A SP W NY — C&C

 

 

Case 3:19-mj-05225-DWC Document1 Filed 11/06/19 Page 5 of 14

establishes how the Device was used, the purpose of its use, who used it, and when.
There is probable cause to believe that this forensic electronic evidence might be on the
Device because:

10. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted portion of a file
(such as a paragraph that has been deleted from a word processing file).

11. Forensic evidence on a device can also indicate who has used or controlled
the device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

12. A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who used
them, and when.

13. The process of identifying the exact electronically stored information on a
storage medium that is necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review team and
passed along to investigators. Whether data stored on a computer is evidence may depend
on other information stored on the computer and the application of knowledge about how
a computer behaves. Therefore, contextual information necessary to understand other
evidence also falls within the scope of the warrant.

14. Further, in finding evidence of how a device was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular thing is not
present on a storage medium.

15. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the device
consistent with the warrant. The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire medium, that

JACUS AFFIDAVIT - 4 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo fe ND nA PSP W NHN

NY NO NY WH NY NWN NY NV NO KH HF HF HF KF | EF EF SE
ont NN BR WH HY KH COC HO FAN HD OH FP WW NY KF S&S

 

 

Case 3:19-mj-05225-DWC Document1 Filed 11/06/19 Page 6 of 14

might expose many parts of the device to human inspection in order to determine whether
it is evidence described by the warrant.

16. Manner of execution. Because this warrant seeks permission to examine a
device that is not already in law enforcement’s possession, the execution of this warrant
will involve the physical intrusion onto a premises. Those premises are located at 10 East
Appaloosa Drive in Shelton, Washington, the property on which the Subject Device was
seen by the affiant on November 4, 2019, in the possession of Cassie Bebereia. This warrant
would authorize law enforcement agents to enter the property solely for the purpose of
locating and seizing the Subject Device; the property itself would not otherwise be
searched. To the extent evidence or the instrumentality of a crime or contraband is within
officers’ plain view while they are lawfully searching for and seizing the Subject Device,
and if law enforcement wishes to seize those items, law enforcement will return to this
Court to obtain a separate warrant to seize those items.

BACKGROUND ON INVESTIGATION

17. On August 4th, 2018, at approximately 2 p.m., I learned from the Puget
Sound Interagency Communications Center about a wildland fire, hereafter referred to as
the “Maple Fire,” near Elk Lake, in the Olympic National Forest. Firefighters who initially
responded to the fire stated that it was, at the fire’s inception, burning in a big-leaf maple
tree near Jefferson Creek. About one hour later, when I arrived at the forest road spur
leading to the trailhead closest to the fire’s origin site, I spotted a Lilliwaup, Washington
resident named Justin Wilke driving out of that short spur road. Shortly thereafter, ] met
and interviewed Wilke and Lucas Chapman, both of whom were camping at a nearby
campsite. Wilke stated that he was on the spur road because he had been using a restroom
at the trailhead. Wilke further stated that he knew nothing about the fire, that he had not
been harvesting timber, and that he did not have a chainsaw with him at the campsite. I
also met and interviewed Cassie Bebereia, believed to be Wilke’s girlfriend, who similarly
stated that Wilke had not been harvesting timber, and similarly insisted that Wilke did not

have a chainsaw with him at the campsite.

JACUS AFFIDAVIT - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oOo Ce nN HD A FP WW NY

NO NO NH HO NY NH ND ND NO KH KH FF =| | FEF Fe Fe eS
oOo TDN HN SB WO NO —§& CS OO FH HID A FP WY NY KF OS

 

 

Case 3:19-mj-05225-DWC Document1 Filed 11/06/19 Page 7 of 14

18. Firefighters located several items at the fire’s origin site: a gas can, a
Gatorade bottle, two aerosol cans of wasp killer, and a backpack filled with tools associated
with harvesting timber, including chainsaw chains, a coring tool used to drill into trees, and
other tools, as well as a sweatshirt, keys, and headlamp. Alan Richert, Wilke’s neighbor
at the time and sometime logging partner, later identified the sweatshirt as Wilke’s and
would identify one tool, a pair of channel locks, as being Richert’s own property, which
had gone missing.

19. On August 8th, 2018, Washington State Department of Natural Resources
Fire Investigator Albert Kassel performed a Cause and Origin Investigation with respect to
the Maple Fire. Investigator Kassel determined the fire was human-caused and had started
at the base of the maple tree identified by firefighters who initially responded to the fire.
Both I and Investigator Kassel also noticed that the maple tree had several areas from which
the bark had been intentionally scraped or cut away, a method commonly used by timber
thieves to “check” the quality of a tree’s wood prior to logging the tree. Based on the
presence of these check marks on the tree at the origin of the fire and the logging equipment
recovered in the vicinity of that tree, law enforcement concluded that maple poachers had
likely been preparing to log that tree when the fire began.

20. On August 13th, 2018, law enforcement received a tip from Karen Kenmir,
who related information from her sister, who had heard that three individuals, named
“Cassie, Justin, and Thor,” had been attempting to kill bees using fire, but that the fire “got
away” from them. A few days later, law enforcement identified “Thor” as Shawn
Williams.

21. On August 23rd 2018, law enforcement interviewed Richert. Richert stated
that he has logged with Wilke in the past, and had taught Wilke how to log trees, and that
he often saw Wilke that summer processing maple wood blocks outside Wilke’s residence, a

short distance from Richert’s residence. Richert later stated under oath that he had seen

Wilke use a Stihl 460 chainsaw to cut wood.
JACUS AFFIDAVIT - 6 UNITED STATES ATTORNEY
USAO #2019R00380 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo © IN HD WA BP W NY

wo NO HO NH HO ND NY HN NY HH HS | | KF POF SS
ot NAN ON BR WHO NO KK CO Oo FAHD A FP WO NY YF &

 

 

Case 3:19-mj-05225-DWC Document1 Filed 11/06/19 Page 8 of 14

22. — Richert also stated in his initial interview that Wilke had admitted to Richert
the following: Wilke, Chapman, and Williams had been attempting to cut down and process
a maple tree, but there was a bee hive in the tree, so the three of them poured gasoline on
the tree and lit it in an attempt to kill the bees. The group believed the fire was extinguished
before they departed the area. Richert stated that Williams and Bebereia were present when
Wilke was talking about the incident leading to the Maple Fire. When re-interviewed in
2019, and when he spoke under oath in this case, Richert recalled Williams, rather than
Wilke, had related the story described above regarding the origin of the Maple Fire, and
that Wilke, though present during the conversation, had stated something to the effect of
“T didn’t do anything” during Williams’ conversation with Richert.

23. Law enforcement next learned from Jason Roberts, the owner of a wood-
processing mill in Tumwater, Washington, that he had purchased maple wood blocks from
Wilke from April through August 2018. Jason Roberts had last spoken to Wilke on August
2nd, 2018, while purchasing maple blocks from Wilke. Roberts’ ledger detailed 21 sales
of maple wood from Wilke to Roberts between April 25 and August 2, 2018. The ledger
further detailed the Washington State Specialized Forest Products permit number
associated with each sale. Based on the ledger, Wilke presented one of two such permits to
Roberts during each of the sales on Roberts’s ledger. One of the two property owners listed
on those permits, Marlane Hoback, informed law enforcement that she did not have any
maple trees on her property, and that neither Justin Wilke nor Alan Richert (the individual
listed as the seller on the permit) had removed any wood from her property. Hoback’s
permit was used by Wilke to sell wood to Roberts on 11 occasions between April 25 and
June 15, 2018.!

 

' The second property owner listed on those permits, Charles Budd, stated that Wilke removed
only a portion of the wood that he was supposed to remove from Budd’s property. Investigators
have sampled a tree from Budd's property that Wilke allegedly harvested to determine whether
that tree is a maple tree and whether that tree represents a DNA match to any of the wood that
Wilke sold to Roberts during the summer of 2018. The results of that DNA testing have, to date,

been inconclusive.
JACUS AFFIDAVIT - 7 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

 

oO oe IN DH On & WH NY

NO NYO HNO NY NY NY NV NN NO HS — | | FF FSF FEF OSES hl S| hl
Co NN TN BP WHO YN KH CD OO FAD A fF WH NY —- CS

 

 

Case 3:19-mj-05225-DWC Document1 Filed 11/06/19 Page 9 of 14

24. Law enforcement collected samples of the wood that Roberts identified as
having been purchased from Wilke. Law enforcement also identified and took wood
samples from three maple trees that had been illegally logged in the near vicinity (within a
quarter mile) of the maple tree that was the origin site of the Maple Fire. Subsequent DNA
testing of those samples, as well as the samples collected from Roberts’ mill, revealed that
a significant fraction (83 total blocks of wood, out of a total of approximately 225 blocks)
of that wood that Wilke sold to Roberts came from the three maple trees located in the
Olympic National Forest and near the maple tree that was the origin site of the Maple Fire.

25. | Law enforcement has also interviewed Lucas Chapman on several occasions.
Initially, Chapman denied any involvement in logging in the national forest and stated that
he had not seen Wilke with a chainsaw. Chapman later recanted that story, and both told
law enforcement and testified that, on a camping trip with Wilke, Williams, and Bebereia,
Wilke had led Chapman and Williams in walks in the area near Jefferson Creek and Elk
Lake, looking at potential maple trees to harvest. Chapman was going to be paid by Wilke
to help carry out blocks of maple wood. On August 4, 2018, Chapman was with Wilke and
Williams when they encountered the maple tree at the origin of the Maple Fire. Chapman
stated that a bee’s nest prevented them from logging the tree, so they sprayed the bee’s nest
with wasp killer spray. When that did not work, Wilke set fire to the bee’s nest. Chapman
was later called over to help Wilke and Williams put out the fire using Gatorade bottles.
When they believed the fire was out, Chapman returned to the campsite with Wilke and
Williams. During an interview with law enforcement, Chapman stated that Wilke had a
chainsaw with them on the camping trip and that Wilke had hidden the chainsaw in the
forest after being confronted by law enforcement about the fire.

26. Law enforcement also interviewed Sondra Palafox and Samuel Davies, who
confirmed that they went on a camping trip with Justin Wilke into an area near Elk Lake,
and so near the origin site of the Maple Fire, in early July 2018. Palafox and Davies stated

that they did not see or hear Wilke log maple wood during this trip, but Palafox stated

JACUS AFFIDAVIT - 8 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo feo STD UO SP WD NO

NHN NY NH HO NY WH ND YN NY KH KF KF KF FF ESF FSF ES
on HN OH BR WH NY KH CD OBO FAN HD WA FP W NY KF &

 

 

Case 3:19-mj-05225-DWC Document1 Filed 11/06/19 Page 10 of 14

under oath that Wilke left the campsite for significant periods of time, and left the campsite
at one point in his car.

27. On August 28, 2019, Wilke and Williams were indicted in eight-count
indictment charging conspiracy in violation of 18 U.S.C. § 371; theft of public property in
violation of 18 U.S.C. § 641; depredation of public property in violation of 18 U.S.C.
§ 1361; trafficking in unlawfully harvested timber in violation of the Lacey Act, 16 U.S.C.
§§ 3372(a)(1) and 3373(d); setting timber afire in violation of 18 U.S.C. § 1855; and using
fire in furtherance of a felony in violation of 18 U.S.C. § 844(h)(1). That case is currently
pending trial and is cause number CR19-5364BHS.

EVIDENCE RELATING TO THE SUBJECT DEVICE

28. On November 4, 2019, I interviewed Cassie Bebereia, who, as noted above,
is believed to be Wilke’s girlfriend. Bebereia denied that either she or Wilke was involved
in logging in the national forest or in setting the Maple Fire, but also conceded that she had
been sick and inside her tent for most of the August 4, 2018 camping trip with Wilke in the
area of the national forest near where the fire began.

29. Bebereia stated that on August 4, 2018, after the fire had begun, she both
called and texted a friend of hers, Drew Parks, and requested that Parks help her and Wilke
by driving to Wilke’s campsite to help them leave the area given the presence the forest
fire. (Parks stated to law enforcement in a prior interview that he had in fact driven into
the national forest that day, and had given Williams a ride home after the fire had already
begun).

30. | When asked what phone she currently used, Bebereia stated that she was
attempting to have a phone set up for her, and then stated that she was currently using a
phone that she identified as Wilke’s phone, which she produced. She also provided the
phone number for that phone as 360-401-9879. This phone is the Subject Device. Ina
subsequent interview with Drew Parks on November 5, 2019, Parks informed me that

Bebereia had communicated with him using that phone number within the last few weeks.

JACUS AFFIDAVIT - 9 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo feo HN DBD OA FP WY NY

NH N NO WN NY WH NN NN NO & KF YK FF YF KF YS EF ES
oN KN NN BR WO NHNO KH COS OBO FP THD HN BPW NY KF GS

 

 

Case 3:19-mj-05225-DWC Document1 Filed 11/06/19 Page 11 of 14

31. Ata later point in the interview, Bebereia showed me text messages on the
Subject Device from November 2018 that she stated were between her and another
individual regarding a chainsaw that was allegedly stolen from Wilke during the summer
of 2018. Bebereia stated that the text messages proved that Wilke did not have a chainsaw
with which to log maple during August 4, 2018. However, when I examined the text
messages, I observed that in one message Bebereia told the recipient individual that the
chainsaw that was allegedly stolen was not Wilke’s chainsaw, which was directly contrary
to the statement Bebereia had just made to me. The text message communications included
a picture of the chainsaw that had allegedly been stolen.

32. During his initial interview with law enforcement on August 23, 2018,
Richert provided the same phone number—360-401-9879—as the then-correct phone
number for Justin Wilke. In addition, Richert stated under oath that Wilke had at times
called him (prior to the Maple Fire) from campsites in the Olympic National Forest to
request favors.

33. Based on my review of the text messages on the Subject Device, Richert’s
providing the same number in August 2018 has Wilke’s number, and Bebereia’s admission
that she had communicated via phone on the day of the Maple Fire, I believe that the
Subject Device is likely to contain communications content of which would serve as
potential evidence of the crimes charged in this case, namely conspiracy in violation of 18
U.S.C. § 371; theft of public property in violation of 18 U.S.C. § 641; depredation of public
property in violation of 18 U.S.C. § 1361; trafficking in unlawfully harvested timber in
violation of the Lacey Act, 16 U.S.C. §§ 3372(a)(1) and 3373(d); setting timber afire in
violation of 18 U.S.C. § 1855; and using fire in furtherance of a felony in violation of 18
U.S.C. § 844(h)(1).

CONCLUSION

34. Based on the facts set forth in this affidavit, there is probable cause to believe

that Wilke, Williams, and potentially other co-conspirators have committed conspiracy in

violation of 18 U.S.C. § 371; theft of public property in violation of 18 U.S.C. § 641;

JACUS AFFIDAVIT - 10 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
wo Oo NY DB UW BR WH HY &

ww wp NHN BW NH HP NO HN HN weet let
oo ND KO OH PR WH HO -§ Oo Oo Men HD NH HRW HY KK &

 

 

Case 3:19-mj-05225-DWC Document1 Filed 11/06/19 Page 12 of 14

depredation of public property in violation of 18 U.S.C. § 1361; trafficking in unlawfully
harvested timber in violation of the Lacey Act, 16 U.S.C. §§ 3372(a)(1) and 3373(d);
setting timber afire in violation of 18 U.S.C. § 1855; and using fire in furtherance of a
felony in violation of 18 U.S.C. § 844(h)(1). There is also probable cause to believe that
the Subject Device, as described in Attachment A, will contain items described in

Attachment B, which constitute evidence of these criminal violations.

Aigfen-

David Jacus
Law Enforcement Officer, USFS

 

The above-named agent provided a sworn thie Te attesting to the truth of the
contents of the foregoing affidavit by telephone on this (bday of November, 2019.

wlio

THE HONORABLE DAVID W. CHRISTEL
United States Magistrate Judge

JACUS AFFIDAVIT - 11 UNITED STATES ATTORNEY

USAO #2019R00380 arya STN BIOL.

(206) 553-7970
oOo fo ND A FP WW NH

NO NO NY WH HN YN HD. WN HN we oo eet
oN KN NH KR WH HK CO OO RP AND ON Bh WY NY | S&S

 

 

Case 3:19-mj-05225-DWC Document1 Filed 11/06/19 Page 13 of 14

ATTACHMENT A

The property to be searched is a Samsung device, pictured below, and is associated
with the telephone number 360-401-9879 (hereafter the “Subject Device”). The Subject
Device is believed to be located at the residence of Ms. Bebereia, at 10 East Appaloosa
Drive in Shelton, Washington. This warrant authorizes law enforcement agents to enter

that residence solely for the purpose of locating and seizing the Subject Device.

 

The applied-for warrant would authorize the forensic examination of the Subject
Device for the purpose of identifying electronically stored data particularly described in
Attachment B.

ATTACHMENT A - 1 UNITED STATES ATTORNEY

USAO #2019R00380 TO AW SaUNGTON BIOL.

(206) 553-7970
Oo fe NIN ND Nn FP W NO

wo NO NH NY WH NY ND ND NHN Re | KE FE EF Fe SS —
oN NN BB WO NY KF DBD Oo eH HD OA FP WD NY KF S&S

 

 

Case 3:19-mj-05225-DWC Document 1. Filed 11/06/19 Page 14 of 14

ATTACHMENT B

All records on the Subject Device described in Attachment A that relate to violations

of 18 U.S.C. § 371, 18 U.S.C. § 641, 18 U.S.C. § 1361, 16 U.S.C. §§ 3372(a)(1)
and 3373(d), 18 U.S.C. § 1855; and 18 U.S.C. § 844(h)(1), and involve Justin Wilke

and/or Shawn Williams, since April 1, 2018, which are limited to:

All records on the Subject Device showing the location of the phone during that
time period;

All records on the Subject Device relating to logging, timber poaching, trips into
any United States national forests, and the possession, transportation, storage, or
sale of timber, including maple wood.

All records on the Subject Device relating to forest fires or arson, and particularly
to the “Maple Fire” that began in the Elk Lake area of the Olympic National Forest
on August 4, 2018.

All communications with or relating to Alan Richert, Shawn Williams, Lucas
Chapman, Jason Roberts, Sondra Palafox, and Samuel Davies;

All communications with Cassie Bebereia between April and September
2018;

All communications relating to Justin Wilke’s locations between April and
September 2018;

All photographs, videos, and other graphics on the Subject Device;

Evidence of user attribution showing who used or owned the Subject Device at the
time the things described in this warrant were created, edited, or deleted, such as
logs, phonebooks, saved usernames and passwords, documents, and browsing
history.

As used above, the terms “records” and “information” include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created

or stored, including any form of computer or electronic storage (such as flash memory or

other media that can store data) and any photographic form.
ATTACHMENT B - I UNITED STATES ATTORNEY

USAO #2019R00380 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
